ICJ_080_CertainPhosphateLands_NRU_AUS_1993-09-13_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER OF 13 SEPTEMBER 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 13 SEPTEMBRE 1993
Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 13 September 1993, I.C.J. Reports 1993, p. 322

Mode officiel de citation :

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 13 septembre 1993, C.L.J. Recueil 1993, p. 322

 

Sales number
ISSN 0074-4441 N° de vente : 63 9
ISBN 92-1-070698-6

 

 

 
322

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1993 1993
‘ 13 septembre

Rôle général

13 septembre 1993 n° 80

AFFAIRE DE CERTAINES TERRES
À PHOSPHATES À NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE

Présents: Sir Robert JENNINGS, Président; M. ODA, Vice-Président;
MM. SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA, AJIBOLA,
HERCZEGH, juges; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Vu l’article 48 du Statut de la Cour et l’article 88 de son Règlement,

Vu la requête déposée au Greffe le 19 mai 1989 par laquelle la Répu-
blique de Nauru a introduit une instance contre le Commonwealth d’Aus-
tralie au sujet d’un «différend … relatif à la remise en état de certaines
terres à phosphates [de Nauru] exploitées avant l’indépendance de Nauru»,

Vu l’arrêt rendu par la Cour le 26 juin 1992 au sujet de certaines excep-
tions préliminaires soulevées par le Commonwealth d’ Australie;

Considérant que, par notification conjointe déposée au Greffe le
9 septembre 1993, la République de Nauru et le Commonwealth d’Aus-
tralie ont informé la Cour qu'ils sont convenus, parce qu'ils sont par-

4
TERRES À PHOSPHATES À NAURU (ORDONNANCE 13 IX 93) 323

venus à un règlement amiable, de se désister de l'instance introduite par la
requête déposée le 19 mai 1989,

Prend acte du désistement, par accord entre les Parties, de l’instance
introduite le 19 mai 1989 par la République de Nauru contre le Common-
wealth d’Australie;

Prescrit que l’affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le treize septembre mil neuf cent quatre-vingt-treize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de la Répu-
blique de Nauru et au Gouvernement du Commonwealth d’Australie.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
